Notice of Pre-AIA  or AIA  Status
  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Drawing Objections
 	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “one target pulse sequence” and “corrected pulse sequence” of each of claims 1, 29 and 55 must be shown or the feature(s) canceled from the claim(s).  Even though Applicant very lightly discusses/touches a “target pulse sequence” and a “corrected pulse sequence” in various places in the specification, it never shows in drawings or discusses in the specification, a target pulse sequence and/or a corrected pulse sequence with enough	 details to comprehend the claimed invention.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Double Patenting Rejection


 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

 	Claims 1-18, 29 and 55 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-9, 12-18, 29 and 55 of copending Application No. 16/684976 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims are broad and thus fully met by the pending claim in the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
See claim by claim comparison below:
Instant Claim
Pending claim in the application 16/684,976
Remark
1. (Original) An apparatus for controlling at least one gradient coil of a magnetic resonance imaging (MRI) system, the apparatus comprising: at least one computer hardware processor; and at least one computer-readable storage medium storing processor executable instructions that, when executed by the at least one computer hardware processor, cause the at least one computer hardware processor to perform a method comprising: receiving information specifying at least one target pulse sequence; determining a corrected pulse sequence to control the at least one gradient coil based on the at least one target pulse sequence and a hysteresis model of induced magnetization in the MRI system caused by operation of the at least one gradient coil; and controlling, using the corrected pulse sequence, the at least one gradient coil to generate one or more gradient pulses for imaging a patient.

1. (Currently amended) An apparatus for controlling at least one gradient coil of a magnetic resonance imaging (MRI) system, the apparatus comprising: at least one computer hardware processor; and at least one computer-readable storage medium storing processor executable instructions that, when executed by the at least one computer hardware processor, cause the at least one computer hardware processor to perform a method comprising: receiving information specifying at least one target pulse sequence; determining a corrected pulse sequence to control the at least one gradient coil based on the at least one target pulse sequence and a hysteresis model of induced magnetization in the MRI system caused by operation of the at least one gradient coil, wherein the hysteresis model comprises a plurality of weights, and wherein determining the corrected pulse sequence comprises: using the hysteresis model to determine a first corrected pulse amplitude of a first corrected pulse within the corrected pulse sequence based on a measure of the induced magnetization in the MRI system caused by operation of the at least one gradient coil, wherein determining the first corrected pulse amplitude of the first corrected pulse is based on the hysteresis model and a value of at least a second corrected pulse amplitude of a second corrected pulse that occurs earlier in the corrected pulse sequence than the first corrected pulse, and wherein the plurality of weights are used to adjust the at least one target pulse sequence to result in the corrected pulse sequence; and controlling, using the corrected pulse sequence, the at least one gradient coil to generate one or more gradient pulses for imaging a patient.

Instant claim 1 is broader than claim 1 of the related a application.

DP rejection is applicable.
2. (Original) The apparatus of claim 1, wherein the corrected pulse sequence includes a corrected gradient pulse sequence and controlling the at least one gradient coil comprises driving the at least one gradient coil with the corrected gradient pulse sequence such that a strength of a gradient field formed in at least a portion of an imaging region of the MRI system is substantially equal to a target magnetic field strength that the target pulse sequence is designed to achieve.

2. (Previously presented) The apparatus of claim 1, wherein the corrected pulse sequence includes a corrected gradient pulse sequence and controlling the at least one gradient coil comprises driving the at least one gradient coil with the corrected gradient pulse sequence such that a strength of a gradient field formed in at least a portion of an imaging region of the MRI system is a target magnetic field strength that the target pulse sequence is designed to achieve.
DP rejection is applicable to instant claim 2.
3. (Currently amended) The apparatus of claim 1  wherein determining the corrected pulse sequence is further based on a current state of the hysteresis model.

3. (Previously presented) The apparatus of claim 1, wherein determining the corrected pulse sequence is further based on a current state of the hysteresis model.
DP rejection is applicable to instant claim 3.
4. (Currently amended) The apparatus of claim 1 respective plurality of lower magnetic field strength values and a respective plurality of upper magnetic field strength values, wherein each of 9629948.1Application No.: Not Yet Assigned4 Docket No.: 00354.70033US03 Preliminary Amendment the plurality of weights is associated with a respective one of the plurality of lower magnetic field strength values and a respective one of the upper magnetic field strength values.

4. (Currently amended) The apparatus of claim 1, wherein the hysteresis model comprises a field strength values and a 
DP rejection is applicable to instant claim 4.
5. (Currently amended) The apparatus of claim 4 

5. (Currently amended) The apparatus of claim [[4]] 1, wherein the hysteresis model comprises a Preisach model.
DP rejection is applicable to instant claim 5.
6. (Currently amended) The apparatus of claim 4 

6. (Currently amended) The apparatus of claim [[4]] 1, wherein each of the plurality of weights is determined using at least one previously-obtained hysteresis measurement obtained with a multi- element probe.
DP rejection is applicable to instant claim 6.
7. (Currently amended) The apparatus of claim 1 

7. (Previously presented) The apparatus of claim 1, wherein the MRI system includes a ferromagnetic yoke, and wherein the hysteresis model represents effects of hysteresis induced at least in the ferromagnetic yoke by operation of the at least one gradient coil.
DP rejection is applicable to instant claim 7.
8. (Currently amended) The apparatus of claim 1 

8. (Previously presented) The apparatus of claim 1, wherein determining the corrected pulse sequence comprises iteratively determining the corrected pulse sequence.
DP rejection is applicable to instant claim 8.
9. (Currently amended) The apparatus of claim 8 

9. (Previously presented) The apparatus of claim 8, wherein iteratively determining the corrected pulse sequence comprises: determining an initial corrected pulse sequence based on the target pulse sequence and the hysteresis model; and determining a final corrected pulse sequence based on the initial corrected pulse sequence and the hysteresis model, wherein controlling the at least one gradient coil comprises driving the at least one gradient coil with a final gradient pulse sequence of the final corrected pulse sequence such that a strength of a gradient field formed in at least a portion of an imaging region of the MRI system is a target magnetic field strength value.
DP rejection is applicable to instant claim 9.
10. (Currently amended) The apparatus of claim 1 

10 (canceled)
DP rejection is applicable to instant claim 10.
Base claim 1 of the copending application include adjusting amplitude of a pulse.

11. (Currently amended) The apparatus of claim 10 comprising a plurality of target gradient pulses; determining the corrected pulse sequence comprises determining a plurality of corrected pulse amplitudes for a plurality of corrected gradient pulses of a corrected gradient pulse sequence; and determining a first corrected pulse amplitude of a first corrected gradient pulse is based on at least a second corrected pulse amplitude of a second corrected gradient pulse that occurs earlier in the corrected gradient pulse sequence than the first corrected gradient pulse.

11 (canceled)
DP rejection is applicable to instant claim 9.
See base claim 1 in the copending application which includes the features of claim 11.

12. (Currently amended) The apparatus of claim 11 

12. (Previously presented) The apparatus of claim 1, wherein the corrected pulse sequence comprises a corrected gradient pulse sequence and determining the corrected gradient pulse sequence comprises determining an amplitude of every pulse of the corrected gradient pulse sequence by iterating from a beginning gradient pulse of the corrected gradient pulse sequence to a final gradient pulse of the corrected gradient pulse sequence, wherein the amplitude of a particular corrected gradient pulse of the corrected gradient pulse sequence is based on at least one previous corrected gradient pulse of the corrected gradient pulse sequence.
DP rejection is applicable to instant claim 12.
13. (Currently amended) The apparatus of claim 1 determining the corrected pulse sequence comprises determining a corrected transmit radio frequency (RF) pulse sequence used to control a RF transmit coil and/or a corrected receive RF pulse sequence used to control a RF receive coil.

13. (Previously presented) The apparatus of claim 1, wherein determining the corrected pulse sequence comprises determining a corrected transmit radio frequency (RF) pulse sequence used to control a RF transmit coil and/or a corrected receive RF pulse sequence used to control a RF receive coil.
DP rejection is applicable to instant claim 13.
14. (Currently amended) The apparatus of claim 13 

14. (Previously presented) The apparatus of claim 13, wherein: determining a corrected transmit RF pulse sequence comprises adjusting a center frequency or phase of a transmit RF pulse of the corrected transmit RF pulse sequence.
DP rejection is applicable to instant claim 14.
15. (Currently amended) The apparatus of claim 1 

15. (Previously presented) The apparatus of claim 1, further comprising the MRI system.
DP rejection is applicable to instant claim 15.
16. (Currently amended) The apparatus of claim 15 

16. (Previously presented) The apparatus of claim 15, further comprising the at least one gradient coil.
DP rejection is applicable to instant claim 16.
17. (Currently amended) The apparatus of claim 15 

17. (Previously presented) The apparatus of claim 15, wherein the MRI system comprises a ferromagnetic yoke.
DP rejection is applicable to instant claim 17.
18. (Currently amended) The apparatus of claim 17 

18. (Previously presented) The apparatus of claim 17, wherein the ferromagnetic yoke comprises: a first plate comprising ferromagnetic material; a second plate comprising ferromagnetic material; and a frame comprising ferromagnetic material coupled to the first plate and the second plate.
DP rejection is applicable to instant claim 18.
19-28. (Canceled)

19-28 (canceled)

29. (Original) A method of controlling at least one gradient coil of a magnetic resonance imaging (MRI) system, the method comprising, with at least one computer hardware processor: receiving information specifying at least one target pulse sequence; determining a corrected pulse sequence to control the at least one gradient coil based on the at least one target pulse sequence and a hysteresis model of induced magnetization in the MRI system caused by operation of the at least one gradient coil; and controlling, using the corrected pulse sequence, the at least one gradient coil to generate one or more gradient pulses for imaging a patient.
29. (Currently amended) A method of controlling at least one gradient coil of a magnetic resonance imaging (MRI) system, the method comprising, with at least one computer hardware processor: receiving information specifying at least one target pulse sequence; determining a corrected pulse sequence to control the at least one gradient coil based on the at least one target pulse sequence and a hysteresis model of induced magnetization in the MRI system caused by operation of the at least one gradient coil, wherein the hysteresis model comprises a plurality of weights, and wherein determining the corrected pulse sequence comprises: using the hysteresis model to determine a first corrected pulse amplitude of a first corrected pulse within the corrected pulse sequence based on a measure of the induced magnetization in the MRI system caused by operation of the at least one gradient coil, wherein determining the first corrected pulse amplitude of the first corrected pulse is based on the hysteresis model and a value of at least a second corrected pulse amplitude of a second corrected pulse that occurs earlier in the corrected pulse sequence than the first corrected pulse, 10114451.4Application No.: 16/684,9766 Docket No.: 00354.70033US01 and wherein the plurality of weights are used to adjust the at least one target pulse sequence to result in the corrected pulse sequence; and controlling, using the corrected pulse sequence, the at least one gradient coil to generate one or more gradient pulses for imaging a patient.

DP rejection is applicable to instant claim 29.
30-54. (Canceled)
30-54 (canceled)

55. (Original) At least one computer-readable storage medium storing processor executable instructions that, when executed by at least one computer hardware processor, cause the at least one computer hardware processor to perform a method of controlling at least one gradient coil of a magnetic resonance imaging (MRI) system, the method comprising: receiving information specifying at least one target pulse sequence; determining a corrected pulse sequence to control the at least one gradient coil based on the at least one target pulse sequence and a hysteresis model of induced magnetization in the MRI system caused by operation of the at least one gradient coil; and controlling, using the corrected pulse sequence, the at least one gradient coil to generate one or more gradient pulses for imaging a patient.  

55. (Currently amended) At least one non-transitory computer-readable storage medium storing processor executable instructions that, when executed by at least one computer hardware processor, cause the at least one computer hardware processor to perform a method of controlling at least one gradient coil of a magnetic resonance imaging (MRI) system, the method comprising: receiving information specifying at least one target pulse sequence; determining a corrected pulse sequence to control the at least one gradient coil based on the at least one target pulse sequence and a hysteresis model of induced magnetization in the MRI system caused by operation of the at least one gradient coil, wherein the hysteresis model comprises a plurality of weights, and wherein determining the corrected pulse sequence comprises: using the hysteresis model to determine a first corrected pulse amplitude of a first corrected pulse within the corrected pulse sequence based on a measure of the induced magnetization in the MRI system caused by operation of the at least one gradient coil, wherein determining the first corrected pulse amplitude of the first corrected pulse is based on the hysteresis model and a value of at least a second corrected pulse amplitude of a second corrected pulse that occurs earlier in the corrected pulse sequence than the first corrected pulse, and wherein the plurality of weights are used to adjust the at least one target pulse sequence to result in the corrected pulse sequence; and controlling, using the corrected pulse sequence, the at least one gradient coil to generate one or more gradient pulses for imaging a patient.

DP rejection is applicable to instant claim 55.
56-196. (Canceled) 9629948.1  
56-196. (Canceled)




Citation(s)
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	King (US-6,291,997-B1) applies a pulse sequence to determine if there is any residual magnetization, if there is then then it applies a reset gradient pulse waveform to remove residual magnetization, and then apply the [same] imaging pulse sequence to acquire image data, cf. claim 1 and summary of invention, in King. Therefore, King does not appear to correct an existing pulse sequence (i.e. imaging pulse sequence) to obtain a corrected pulse sequence and hence, King cannot be understood to control the gradient coil using a corrected pulse sequence as set forth in the claim. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to G.M. HYDER whose telephone number is (571)270-3896.  The examiner can normally be reached on M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.M. HYDER
Primary Examiner
Art Unit 2852


/G.M. A HYDER/Primary Examiner, Art Unit 2852